 


110 HR 4109 IH: Prison Abuse Remedies Act of 2007
U.S. House of Representatives
2007-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 4109 
IN THE HOUSE OF REPRESENTATIVES 
 
November 7, 2007 
Mr. Scott of Virginia (for himself and Mr. Conyers) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To provide for the redress of prison abuses, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Prison Abuse Remedies Act of 2007. 
2.Showing of physical injury not mandatory for claims 
(a)Civil rights of institutionalized persons actSection 7 of the Civil Rights of Institutionalized Persons Act (42 U.S.C. 1997e) is amended by striking subsection (e).  
(b)Title 28Section 1346(b) of title 28, United States Code, is amended by striking paragraph (2).  
3.Staying of nonfrivolous civil actions to permit resolution through administrative processesSubsection (a) of section 7 of the Civil Rights of Institutionalized Persons Act (42 U.S.C. 1997e(a)) is amended to read as follows: 
 
(a)Administrative remedies 
(1)PresentationNo claim with respect to prison conditions under section 1979 of the Revised statutes (42 U.S.C. 1983), or any other Federal law, by a prisoner confined in any jail, prison, or other correctional facility shall be adjudicated except under section 1915A(b) of title 28, United States Code, until the claim has been presented for consideration to officials of the facility in which the claim arose. Such presentation satisfies the requirement of this paragraph if it provides prison officials of the facility in which the claim arose with reasonable notice of the prisoner's claim, and if it occurs within the generally applicable limitations period for filing suit. 
(2)StayIf a claim included in a complaint has not been presented as required by paragraph (1), and the court does not dismiss the claim under section 1915A(b) of title 28, United States Code, the court shall stay the action for a period not to exceed 90 days and shall direct prison officials to consider the relevant claim or claims through such administrative process as they deem appropriate. However, the court shall not stay the action if the court determines that the prisoner is in danger of immediate harm. 
(3)ProceedingUpon the expiration of the stay under paragraph (2), the court shall proceed with the action except to the extent the court is notified by the parties that it has been resolved.. 
4.Exemption of juveniles from Prison Litigation Reform Act 
(a)Title 18 
(1)Juvenile proceedingsSection 3626(g) of title 18, United States Code, is amended— 
(A)in paragraph (3) by striking or adjudicated delinquent for,; and  
(B)so that paragraph (5) reads as follows: 
 
(5)the term prison means any Federal, State, or local facility that incarcerates or detains prisoners;. 
(2)Adult convictionsSection 3626 of title 18, United States Code, is amended by adding at the end the following: 
 
(h)Exclusion of child prisonersThis section does not apply with respect to a prisoner who has not attained the age of 18 years. .  
(b)Civil Rights of Institutionalized Persons Act 
(1)Section 7(h) of the Civil Rights of Institutionalized Persons Act (42 U.S.C. 1997e(h)), is amended by striking or adjudicated delinquent for,. 
(2)Section 7 of the Civil Rights of Institutionalized Persons Act (42 U.S.C. 1997e) is amended by adding at the end the following: 
 
(i)Exclusion of child prisonersThis section does not apply with respect to a prisoner who has not attained the age of 18 years. .  
(c)Title 28Title 28, United States Code, is amended— 
(1)in section 1915(h)— 
(A)by inserting who has attained the age of 18 years after means any person; and   
(B)by striking or adjudicated delinquent for,; and 
(2)in section 1915A(c)— 
(A)by inserting who has attained the age of 18 years after means any person; and  
(B)by striking or adjudicated delinquent for,. 
5.Modification of ban on multiple in forma pauperis claimsSection 1915(g) of title 28, United States Code, is amended— 
(1)by inserting within the preceding 5 years after 3 or more occasions; and 
(2)by striking , malicious, or fails to state a claim upon which relief may be granted and inserting or malicious .  
6.Judicial discretion in crafting prison abuse remediesSection 3626 of title 18, United States Code, is amended— 
(1)in subsection (a)(1), by striking subparagraphs (A) and (B);  
(2)in subsection (a)(2)— 
(A)by striking and shall respect the principles of comity set out in paragraph (1)(B); and 
(B)by striking the final sentence; 
(3)in subsection (b)(1)(A), by inserting if that party demonstrates that it has eliminated the violation of the Federal right that gave rise to the prospective relief and that the violation is reasonably unlikely to recur after intervenor;  
(4)in subsection (b)(1)(B), by adding at the end the following: Nothing in this section shall prevent the court from extending any of the time periods set out in subparagraph (A), if the court finds, at the time of granting or approval of the prospective relief, that correcting the violation will take longer than those time periods.; 
(5)by striking paragraphs (2) and (3) of subsection (b); 
(6)in subsection (b)(4), by striking or (2);  
(7)by striking paragraph (1) of subsection (c); and 
(8)by striking paragraphs (2), (3), and (4) of subsection (e).  
7.Restore Attorneys Fees for Prison Litigation Reform Act ClaimsSection 7 of the Civil Rights of Institutionalized Persons Act (42 U.S.C. 1997e) is amended by striking subsection (d). 
8.Filing Fees in Forma PauperisSection 1915(b)(1) of title 28, United States Code, is amended— 
(1)by striking or files an appeal; and 
(2)by inserting and the action is dismissed at initial screening pursuant to subsection (e)(2) of this section, section 1915A of this title, or section 7(c)(1) of the Civil Rights of Institutionalized Persons Act (42 U.S.C. 1997e(c)(1)), after in forma pauperis,. 
9.Technical amendment to resolve ambiguitySection 1915(a)1) of title 28, United States Code, is amended by striking that includes a statement of all assets such prisoner possesses and inserting (including a statement of assets such person possesses). 
 
